Citation Nr: 1515256	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  The Veteran died in May 2008.  The appellant is the Veteran's sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In July 2011, the Appellant failed to appear without good cause at a hearing she had requested before a Veterans Law Judge traveling to the RO.  

By a July 2012 rating decision, the RO denied a raised claim of entitlement to service connection for the cause of the Veteran's death.  Notice of this decision was mailed to the appellant, date stamped July 31, 2012.  As the appellant did not appeal this decision, it became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

This appeal was most recently before the Board in January 2013.  At that time, the Board remanded the appeal to the RO for procedural development.  The requested development has been accomplished and the matter has returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in May 2008 due to nonservice-connected causes; he was buried that month. 

2.  The appellant, the Veteran's sister, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in July 2008.

3.  At the time of his death, the Veteran was not in receipt of VA compensation benefits.

4.  The Veteran was buried in a national cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600(b) (2014). 

2.  The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where, as here, the law, and not the factual evidence, is dispositive. 


II. Analysis

The appellant, the Veteran's sister, seeks to be reimbursed for the Veteran's burial expenses. 

The Board finds that the preponderance of the evidence of record is against an award of nonservice-connected burial benefits and a plot or internment allowance.  The Board will discuss each benefits separately in its analysis below. 

i) Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R.§ 3.1600. 

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R.§ 3.1600(a). 

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and (4) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; or in a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or in a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  See 38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R.§ 3.1600(c) or § 3.1600(g). 38 C.F.R. § 3.1601. 

The Veteran served from July 1969 to September 1971, at which time he received an honorable discharge.  The Veteran passed away at his home in May 2008 and was buried at the Dallas-Fort Worth National Cemetery.  On the certificate of death, the cause of death was listed as chronic obstructive pulmonary disease due to (or as a consequence of) respiratory failure.  The appellant filed this claim in July 2008.  The appellant indicated that she had paid for funeral costs totaling $ 2,736.00.  (See VA Form 21-530, Application for Burial Benefits, received by the RO in July 2008).  A notarized bill from Golden State Funeral Home reflects that the Appellant had paid $2,736.00 for the Veteran's funeral.  (See copy of Golden State Funeral Home bill signed by a Notary Public State of Texas on June 18, 2008).  

The record shows that the appellant's application for burial benefits was date stamped in July 2008, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a). 

At the time of the Veteran's death, service connection had been established for hepatitis, residuals of a nasal fracture; post-operative residuals of a right nasal sinus fracture; and, residuals of a fracture of the superior wall and rim of the right orbit.  The RO assigned each of these disabilities a noncompensable disability rating.  No other claims were received and pending at the time of the Veteran's death.  The Veteran's non-service-connected pension benefits were terminated on August 1, 2001 because of his spouse's income of $21,506.98 for the calendar year 2001.  (See RO's February 2002 letter to the Veteran, received and uploaded to the Veteran's Virtual VA electronic claims file on February 19, 2002).  In addition, and as noted in the Introduction, by an unappealed July 2012 rating action, the RO denied a raised claim of entitlement to service connection for the cause of the Veteran's death.

Here, the Veteran's death was not service-connected,.  Also, he was not in receipt of compensation at the time of death, as all of his service-connected disabilities were rated as noncompensably disabling.  Further, the Veteran did not have a claim for benefits pending at the time of death, his body was not held by a state, and he was not hospitalized by VA nor was VA paying for hospitalization or nursing home care.  Accordingly, the Board finds that basic eligibility for non-service-connected burial benefits has not been established.  

ii) Plot or Interment Allowance

The Board finds that the preponderance of the evidence of record is against entitlement to a plot or interment allowance.

In addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2). The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.

Here, because the Veteran was buried at the Dallas-Fort Worth National Cemetery, the appellant is not entitled to a plot or interment allowance. 


ORDER

Entitlement to nonservice-connected burial benefits is denied.

Entitlement to a plot or interment allowance is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


